Citation Nr: 9917361	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  95-32 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for bilateral tinea 
pedis.

2.  Entitlement to an increased rating for anxiety reaction, 
evaluated as 50 percent disabling.

3.  Entitlement to an increased rating for prurigo nodularis 
secondary to anxiety reaction, evaluated as 10 percent 
disabling.

REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from June 1943 to 
November 1944.

This appeal arises from a July 1995, Department of Veterans 
Affairs (VARO), Jackson, Mississippi rating decision, which, 
in pertinent part, denied an increased rating for anxiety 
neurosis, evaluated as 50 percent disabling, and denied 
service connection for a skin disorder, to include tinea pdis 
or prurigo nodularis.  The Board remanded the appellant's 
claim for further development in an April 1997 decision.  The 
RO subsequently granted service connection for prurigo 
nodularis, evaluated as 10 percent disabling, and continued 
the denial of service connection for tinea pedis in an April 
1998 rating decision.  

The prurigo claim is addressed in the remand appended to this 
decision.


FINDINGS OF FACT

1.  The appellant served on active duty from June 1943 to 
November 1944.

2.  Competent medical evidence does not indicate that the 
appellant first manifested tinea pedis during service, or 
that it is the result of any service-connected disability.

3.  Current manifestations of the appellant's anxiety 
reaction include moderate anxiety with some depression and 
insomnia.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
bilateral tinea pedis.  38 U.S.C.A. §§ 1101, 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

2.  Current manifestations of the appellant's service-
connected anxiety reaction, are no more than 50 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.130, Diagnostic Codes 9433, 9440 (1998); 
38 C.F.R. § 4.132 Diagnostic Code 9400 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SERVICE CONNECTION

1.  Entitlement to service connection for bilateral tinea 
pedis.

The appellant is seeking service connection for bilateral 
tinea pedis.  Under pertinent law and VA regulations, service 
connection may be granted if tinea pedis was incurred or 
aggravated during service, or as the result of a service 
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1998).  It is not necessary 
to have a diagnosis of a particular disability during service, 
but it is necessary to have manifestations sufficient to 
establish that a disability was present.  38 C.F.R. § 3.303(d) 
(1998).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  As will be explained below, it is 
found that his claim for entitlement to service connection is 
not well grounded.

The Board will first review the appellant's pertinent medical 
history regarding his claim for service-connection.

Service medical records are devoid of any complaints or 
findings referable to tinea pedis, and the appellant's skin 
and feet were described as normal at the time of his November 
1944 separation examination.  

A VA examination was conducted in April 1947.  The examiner 
observed mild scaling between the appellant's toes and 
diagnosed trichophytosis, both feet, mild.  However, medical 
treatment records following service are negative for any 
complaints or findings referable to tinea pedis until his 
April 1995 VA examination when the examiner noted that the 
appellant had tinea of the toenails with some dystrophic 
changes.  An August 1997 VA examination indicated that the 
appellant had a "good bit" of problems with his skin.  The 
appellant complained of problems with his toenails and feet of 
at least 5 to 6 years duration and the examiner observed 
fungus.  A July 1998 VA examination report indicated that the 
appellant had tinea pedis and tinea of the toenails which he 
had had for about four or five years.

The Board finds that the evidence does not establish that 
tinea pedis was incurred or aggravated during service, or 
manifested as the result of the appellant's service-connected 
anxiety reaction.  In so finding, the Board places emphasis on 
the appellant's military treatment records which are devoid of 
any complaints or findings referable to tinea pedis, his 
military separation examination which described his feet and 
skin as normal, and his post service medical records which 
first indicate tinea pedis in April 1996 of 5 to 6 years 
duration with no indication that it is related to any service-
connected disability.

Since there is no objective medical evidence to establish that 
the appellant currently has tinea pedis that originally 
manifested or was aggravated during service or as the result 
of any service-connected disability, it is found that the 
claim presented is not well grounded.  Rabideau v. Derwinski, 
2 Vet.App 141, 143 (1992) (lack of evidence of the claimed 
disability related to in-service incurrence or aggravation).  
Therefore, VA's duty to assist the appellant in the 
development of this issue is not for application.  

Further, the appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues).  
Although the appellant claims that he currently has tinea 
pedis that originally manifested or was aggravated during 
service or as a result of his anxiety reaction, his assertions 
of medical diagnoses and opinions on causation alone are not 
probative.  See also, Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statements of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that he currently has tinea 
pedis that was incurred or aggravated during service.  
Additionally, by this decision, the Board is informing the 
appellant of what is necessary to make his claim well 
grounded.


INCREASED RATING

2.  Entitlement to an increased rating for anxiety reaction, 
evaluated as 50 percent disabling.

Regarding the appellant's claim for an increased rating, the 
Board finds that the appellant has satisfied his statutory 
burden of submitting evidence which is sufficient to justify a 
belief that his claim is "well-grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  It is also clear that the appellant's claim has been 
adequately developed for appellate review purposes by the RO, 
and that the Board may therefore proceed to disposition of the 
matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1998) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1998) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1998).

The Board will first review the appellant's pertinent 
history.  

The appellant originally manifested an anxiety disorder 
during service, and was granted entitlement to service 
connection for anxiety, evaluated as 10 percent disabling, in 
a January 1945 decision.  He was subsequently followed for 
his psychiatric symptoms, and granted an increased rating, 
from 10 to 30 percent, for his anxiety disorder in an October 
1980 rating decision.  In an April 1985 rating decision, the 
appellant was again granted an increased rating from 30 to 50 
percent disabling.

A VA examination was conducted in February 1986.  The 
appellant reported auditory hallucinations as lately as one 
week ago.  He denied a history of command hallucinations.  He 
also denied homicidal thoughts.  Although he stated that 
suicide had crossed his mind several times, he denied any 
history of suicide attempts.  The examiner observed no flight 
of ideas or loosening of associations.  There was a push of 
speech.  Mood was anxious and affect was fearful and 
concerned.  He expressed multiple somatic concerns, which may 
or may not have been delusional.  He was oriented times four.  
Remote memory appeared to be impaired.  However, recent and 
immediate were intact.  Intelligence was average.  
Abstracting ability was intact.  Insight was poor and 
judgment was adequate.  The examiner noted that the appellant 
appeared to have a long-standing problem with anxiety and 
symptoms suggestive of schizophrenia, if his reports of 
hallucinations were accurate.  However, the examiner 
indicated that his most prominent symptoms appeared to be 
anxiety.  He diagnosed schizophrenia, undifferentiated, 
chronic; consider possible generalized anxiety disorder.  

At a November 1986 hearing on appeal, the appellant testified 
regarding his psychiatric symptoms.  He reported that he was 
receiving treatment for his anxiety at the VA mental health 
clinic.  He claimed that he had auditory and visual 
hallucinations and that he sometimes thought of suicide.  He 
also reported difficulty with his memory, sleeplessness, and 
difficulty maintaining relationships.

A VA examination was conducted in October 1987.  The 
appellant continued to complain of auditory hallucinations, 
but gave no clear history of visual hallucinations, other 
than "one time I thought I saw something in the road that 
was not there."  On mental status examination, the appellant 
had no unusual motor activity, flight of ideas, loosening of 
associations, or speech impairment.  His mood was anxious and 
affect was restricted.  He denied current hallucinations and 
expressed no identifiable delusions.  He denied current 
homicidal thoughts.  He was oriented to person, place, 
situation and time.  Memory was intact for remote and recent 
events.  Immediate recall was good.  He appeared of average 
intelligence.  His judgment was good.  His abstracting 
ability was adequate and his insight was limited.  The 
examiner noted that the appellant's initial anxiety problem 
appeared to have matured into a generalized anxiety disorder 
such that the appellant was dependent for control of symptoms 
upon a variety of medications.  The examiner diagnosed 
generalized anxiety disorder. 

A VA psychiatric examination was conducted in April 1995.  
The appellant claimed that his nerves were getting worse and 
worse.  He reported auditory hallucinations daily, but denied 
command hallucinations.  He claimed that he occasionally 
experienced visual hallucinations described as "seeing a 
lady."  He denied suicide attempts or any recent thoughts of 
suicide.  He denied any history of homicidal thoughts.  He 
denied drug or alcohol abuse, although he indicated that he 
had used alcohol in the past.  He reported middle insomnia 
and decreased appetite.  He reported nightmares about "all 
kinds of weird things that [he] usually d[id]n't remember."  
He was last employed in 1983, and left after he fell from a 
ladder.  The appellant reported that he lived with his wife, 
with whom he had fathered two children.  On mental status 
evaluation, the appellant was well developed, obese, 
appropriately dressed, and adequately groomed.  He 
occasionally fidgeted.  His speech was pressured.  There were 
no flight of ideas or looseness of associations.  His mood 
and affect were anxious.  He denied hallucinations.  He 
expressed no clearly identifiable delusions.  He denied 
homicidal or suicidal thoughts and was precisely oriented 
times four.  Remote, recent, and immediate recall were 
excellent.  He appeared to be of average intelligence.  His 
judgment to avoid common danger was good.  His abstracting 
ability and insight were good.  The examiner diagnosed 
generalized anxiety disorder. 

VA outpatient records reported that the appellant was treated 
for various physical complaints and was followed in the 
mental health clinic from March 1995 to May 1996.  In March 
1995, he reported very good results with Zostrix.  He was not 
sleeping well.  He had no active suicidal thoughts.  He 
reported a history of nonthreatening auditory hallucinations.  
In May 1995, he claimed that the effects of Zostrix had worn 
off some.  In June 1995, he claimed that his mood had been 
depressed.  The VA was taking out an overpayment due to his 
wife's death.  He had no active suicidal thoughts.  His 
depression was better in July 1995, and the examiner noted 
that he was not as tearful.  He had no active suicidal 
thoughts.  His psychosis was under fair control.  His mood 
and affect were also improved in August 1995.  He had been 
more active and productive.  He claimed that he "saw" his 
deceased wife and had auditory hallucinations, but he had not 
been able to tolerate antipsychotic medications.  He had no 
homicidal or suicidal thoughts.  He continued to be "fair" 
in October 1995.  He was getting along better with his 
daughter, but the auditory hallucinations continued.  The 
examiner noted that he was reasonably stable and had visited 
his brother during the last week.  He was in good spirits in 
December 1995.  A February 1996 entry reported that he had 
"fair" appetite and sleep.  He felt his depression was 
doing better, but he was dysphoric.  His hallucinations 
continued.  The examiner noted that he had a sense of humor.  
He remained reasonably stable in May 1996.  He was getting 
along better with his older daughter and positive coping 
skills were reinforced.  He was doing reasonably well in 
August 1996.  His affect was appropriate in December 1996.  
He was in mild distress, and his psychiatric symptoms were 
under stable control.  His mood was also described as stable 
in March 1997.  He had a fair level of interests with no 
suicidal ideations.

A social and industrial survey was conducted in September 
1997.  The appellant was reported to be a widower after 50 
years of marriage, and lived with his eldest daughter.  He 
had regular contact with his other daughter, who was 
receiving treatment for a cancer condition.  He also 
maintained contact with his two brothers and his sister.  He 
was a member of several organizations, but had been 
relatively inactive as a result of his nervous condition and 
poor health.  The social worker's impression was that the 
appellant's presentation of his psycho/social/physical 
difficulties were genuine and contributory to his decreased 
social/physical capabilities.  The appellant attempted to 
maximize his efforts to maintain good relations with his 
family and attend to his household responsibilities.  He was 
currently very anxious with concentration difficulty which 
had likely increased with health difficulties.  

A second social and industrial survey conducted in July 1998 
indicated that the information gathered during the September 
1997 survey continued to be current, with very little 
exception, and the social worker's impression remained the 
same. 

A VA psychiatric examination was conducted in September 1997.  
The appellant reported that he was depressed for one or two 
months at a time, and that he was nervous all the time.  He 
claimed that he did not sleep much and dreamt about "weird" 
things.  He gave no convincing history of auditory 
hallucinations, although he described some hypnagogic 
phenomena.  He admitted to a history of suicidal thoughts, 
but denied attempts to harm himself, and denied any recent 
thoughts of suicide.  He denied a history of homicidal 
thoughts or drug abuse.  He denied a history of alcohol 
abuse.  He reported middle insomnia for unknown reasons.  His 
appetite was diminished.  He had recently lost 30 pounds, 
although he remained overweight.  He described anxiety as 
"shaking, getting short of breath, sweating and being 
afraid."  The examiner observed that the appellant was well-
developed, well-nourished, appropriately dressed, and 
adequately groomed.  He exhibited no unusual motor activity.  
His speech was fluent without flight of ideas or looseness of 
associations.  His mood was somewhat anxious and depressed, 
as was his affect.  He expressed no identifiable delusions 
and denied homicidal or suicidal thoughts.  He was precisely 
oriented to person, place, situation and time.  Remote, 
recent and immediate recall were good.  He was estimated to 
be of average intelligence.  Judgment and abstracting ability 
were adequate.  Insight was fair.  The examiner indicated 
that the appellant gave a history consistent with generalized 
anxiety disorder and depressive disorder not otherwise 
specified.  It was noted as an addendum that the appellant 
had a GAF score of 65.  

Initially, the Board notes that the pertinent regulations 
governing evaluations for mental disorders were amended, 
effective November 1996.  The United States Court of Veterans 
Appeals (hereinafter Court) has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes v. Brown, 5 
Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  An opinion of the VA Office of the General 
Counsel held that whether the amended mental disorders 
regulations are more beneficial to claimants than the prior 
provisions should be determined on a case by case basis.  VA 
O.G.C. Prec. 11-97 (Mar. 25, 1997).

Prior to certifying the case to the Board, the RO 
readjudicated the appellant's claim with consideration of the 
amended rating criteria for mental disorders.  See Rating 
Supplemental Statement of the Case dated in December 1998.  
Based on all of the above-cited evidence, including the most 
recent VA examination, the RO concluded that an increased 
rating above 50 percent under the amended criteria was not in 
order.

Prior to November 1996, the criteria for 50 to 100 percent 
ratings for psychoneurotic disorders were as follows:

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent]

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent]

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent]

38 C.F.R. § 4.132, Diagnostic Code 9400 (1995).  As amended, 
generalized anxiety disorders are rated under Diagnostic Code 
9400, which, according to the revised rating criteria, is 
rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9440.  38 C.F.R. § 4.130 (1998).  
As amended, the regulation reads:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (1998).  In addition, 
other related regulations were amended in November 1996.  
According to the amended rating criteria, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a) 
(1998).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b) (1998).

Application of either the 1995 or 1998 regulations shows that 
medical evidence as to the severity of the veteran's service-
connected anxiety reaction, is insufficient to support a 
finding of functional impairment which is greater than the 
currently assigned 50 percent disability rating.

A review of the evidence of record does not demonstrate that 
the appellant's anxiety reaction warranted a rating greater 
than 50 percent under the old mental disorders criteria.  
Manifestations of his service-connected psychiatric disorder 
did not indicate that his ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired.  Of significance, the appellant was married for 50 
years, until his wife's death.  He currently resides with his 
oldest daughter, and he maintains regular and frequent 
contact with his brothers and sister.

Likewise, the medical evidence in his file does not reflect a 
degree of occupational and social impairment which "more 
nearly approximates" the criteria for a 70 percent 
evaluation under new Diagnostic Code 9400.  38 C.F.R. § 4.7 
(1998).  Specifically, with respect to the criteria for a 70 
percent rating, the evidence does not indicate that the 
appellant currently manifests symptoms such as, deficiencies 
in most areas such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as suicidal 
ideation; obsessional rituals; intermittently illogical, 
obscure, or irrelevant speech; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty adapting to stressful circumstances; or 
inability to establish and maintain effective relationships, 
which are related to his service-connected anxiety reaction.  
The Board notes that the evidence in the record on appeal 
indicates that the veteran has a GAF of 65 and is no more 
than moderately impaired due to his service-connected anxiety 
reaction.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1998).

Moreover, application of the extraschedular provision is also 
not warranted in this case.  38 C.F.R. § 3.321(b) (1998).  
There is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).


ORDER

Having found the claim for entitlement to service connection 
for tinea pedis not well grounded, the claim is denied.

An increased rating for service-connected anxiety reaction is 
denied.


REMAND

3.  Entitlement to an increased rating for prurigo nodularis 
secondary to anxiety reaction, evaluated as 10 percent 
disabling.

As previously mentioned, the RO granted service connection 
for prurigo nodularis in an April 1998 rating decision and 
the appellant expressed disagreement with the 10 percent 
disability evaluation in a May 1998 statement.  He was then 
furnished Supplemental Statements of the Case (SSOC) in 
October 1998 and December 1998.  Both SSOCs addressed the 
prurigo issue, but neither informed him of his obligation to 
file a timely substantive appeal in order to perfect his 
appeal as to this issue.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, the claimant is 
entitled to a Statement of the Case (SOC), and failure to 
issue an SOC is a procedural defect requiring remand.  
Godfrey, 7 Vet.App. at 408-10; see also Archbold v. Brown, 9 
Vet.App. 124, 130 (1996).  Pursuant to the provisions of 
38 C.F.R. § 19.9(a) (amended effective October 8, 1997), 
"[i]f further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision," the Board is required to remand the 
case to the agency of original jurisdiction for the necessary 
action. (Emphasis added).  

The appellant's claim is therefore REMANDED to VARO for the 
following action:

VARO should furnish the appellant and his 
representative an appropriate SSOC on the 
issue of increased rating for prurigo 
nodularis.  The SSOC must inform the 
appellant that, as to this issue, he must 
file a substantive appeal in order to 
perfect his appeal.  He and his 
representative should be afforded an 
opportunity to respond to the SSOC.  
Thereafter, if an appeal is perfected, 
the case should be returned to the Board. 

The Board intimates no opinion as to the ultimate conclusion 
warranted, pending completion of the requested development.  
No action is necessary on the appellant's part until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

